UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CARNIE NORRIS,                           
                 Petitioner-Appellant,
                  v.
STATE OF SOUTH CAROLINA; PHILLIP
MCCLOUD, Warden of Peery                          No. 01-8075
Correctional Institution; CHARLES M.
CONDON, Attorney General of the
State of South Carolina,
              Respondents-Appellees.
                                         
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                         (CA-00-2333-2-18)

                       Submitted: April 29, 2002

                        Decided: May 17, 2002

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Carnie Norris, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Jeffrey Alan Jacobs, OFFICE OF THE ATTOR-
NEY GENERAL, Columbia, South Carolina, for Appellees.
2                 NORRIS v. STATE OF SOUTH CAROLINA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Carnie Norris seeks to appeal the district court’s order denying
relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &
Supp. 2001). In his federal habeas petition, Norris raised ten claims,
three of which he first raised in his petition for post-conviction relief
before a circuit court in South Carolina ("PCR petition"), and seven
he raised for the first time in a pro se filing supplementing his petition
for a writ of certiorari to the South Carolina Supreme Court, filed pur-
suant to Anders v. California, 386 U.S. 738 (1967), and Johnson v.
State, 364 S.E.2d 201 (1988).* For the following reasons, we deny a
certificate of appealability and dismiss.

    With respect to the first set of three claims, which were initially
raised in Norris’ PCR petition, we have reviewed the record and the
district court’s opinion accepting the recommendation of the magis-
trate judge and find no reversible error. Accordingly, we deny a cer-
tificate of appealability and dismiss the appeal as to those claims on
the reasoning of the district court. See Norris v. South Carolina, No.
CA-00-2333-2-18 (D.S.C. Nov. 6, 2001). To the extent Norris con-
tends he was entitled to an evidentiary hearing as to those claims,
each of which relates to the validity of his guilty plea to common law
robbery, Norris’ factual allegations are insufficient to overcome the
strong presumption of correctness accorded state courts factual deter-
minations, see § 2254(e)(1), and the formidable barrier Norris’ sworn
statements at his plea hearing pose in any subsequent collateral pro-
ceedings. See Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).
Accordingly, we find no error in regard to the district court’s resolu-
tion of those claims without a hearing.

   *Johnson reaffirms South Carolina’s authorization of Anders appeals
from post-conviction proceedings, despite the Supreme Court’s earlier
holding in Pennsylvania v. Finley, 481 U.S. 551 (1987), that such
appeals were not required.
                  NORRIS v. STATE OF SOUTH CAROLINA                    3
   With respect to the seven claims the district court dismissed as pro-
cedurally barred based upon the report and recommendation of the
magistrate judge, we conclude that although they are not procedurally
barred, the claims are meritless. The district court concluded that
because Norris raised these issues for the first time in his petition for
a writ of certiorari to the South Carolina Supreme Court, filed pursu-
ant to Johnson, Norris’ claims were both unexhausted and procedur-
ally defaulted. While we conclude the claims were not procedurally
barred, see O’Sullivan v. Boerckel, 526 U.S. 838, 847 (1999) (citing
Re Exhaustion of State Remedies in Criminal & Post-Conviction
Relief Cases, 471 S.E.2d 454 (S.C. 1990)); Harris v. Reed, 489 U.S.
255, 265 n.11 (1989); State v. McKennedy, 559 S.E.2d 850, 854 (S.C.
2002), they were nevertheless properly subject to dismissal. Claims
3, 4, 7, 9, and 10 allege errors of state law, and as such do not consti-
tute a basis for federal habeas corpus review. See Lewis v. Jeffers, 497
U.S. 764, 780 (1990). Furthermore, Norris’ claim that his post-
conviction attorney failed to appeal denial of his state habeas petition
is meritless, as ineffective assistance of counsel during state post-
conviction proceedings is not cognizable under § 2254. See § 2254(i).
Nor does Norris’ final allegation, that despite his sworn statements to
the contrary at his guilty plea hearing he did not actually commit the
crime for which he pled guilty, support his claim for habeas corpus
relief. See Blackledge v. Allison, 431 U.S. 63, 73-74 (1977); see also
North Carolina v. Alford, 400 U.S. 25 (1970).

  Finally, we find no merit to Norris’ allegation that the district court
abused its discretion in failing to sanction the Appellees. Accordingly,
we deny a certificate of appealability and dismiss this appeal. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED